Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Amendment
Amendment to claim 16 appears to include all the features of claim 11, however, fails to include underlining to show what is added to the previous claim 16. The newly amended claim 16 will be examined on the merits as including all the features of claim 11 and any future submissions by Applicant containing incorrect form of amendments for any of the claims will be held as non-compliant. See MPEP 714(II)(C), MPEP 714(II)(F), and 37 CFR 1.121.

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention. See 37 CFR 1.84(b)(1). In this case, Figs. 2 and 6 shows color photographs or photocopies of photographs which are not the only practicable medium for illustrating the claimed invention. 

The drawings are objected to because of the following.
Figs. 1A-1B, 3-4, and 7-9 have faded black lines and fail to be sufficiently dense and dark as required by CFR 1.84(l). See the black lines of Fig. 5 which show sufficiently dense and ark black lines.
Figs. 3-4 and 7-9 have multiple views and fail to be identified by the same number followed by a capital letter as required by CFR 1.84(u). For example, Fig. 3 show seven different views and each view should be labeled as Fig. 3A, Fig. 3B, etc. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-7, 11-12, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crompton et al. (US 2016/0138738 A1 hereinafter “Crompton”).
In regard to claim 1, Crompton discloses a kit (Figs. 15 and 16, all of the parts shown can be reasonably interpreted as a kit) comprising: 
a length of annular corrugated stainless steel tubing (Fig. 16, tube 50 is corrugated as shown and in paragraphs [0001] and [0002] discloses the tubing can be stainless steel) comprising: 
a plurality of corrugation peaks (Fig. 16, 50 has corrugation peaks defined by the portions between ribs 67, 68, 69, and 66); and 
a plurality of corrugation valleys (Fig. 16, valleys defined by the grooves of 50 formed by ribs 67, 68, 69, and 66), the plurality of corrugation valleys defining an inner diameter (Fig. 16, the indicated valleys define an inner diameter of 50) and having a uniform longitudinal valley-to-valley distance (See image below, the valleys define at least one uniform distance between each valley in the longitudinal distance); and 
a fitting (Fig. 15, fitting 12) comprising: 
a nipple (Fig. 16, the nipple of 12 connected to 50) having an outer diameter capable of insertion within the inner diameter of the length of CSST (Fig. 16 shows the nipple of 12 inserted into the inner diameter of 50); and 
one or more annular crimping grooves along a radially-outer surface of the nipple (Fig. 16, grooves at 69 and 42); and 
an alignment feature on an outer surface of fitting (Fig 16, groove 39 is at least an alignment feature similar to the applicant’s invention of an alignment feature defined by a groove 210 shown in Fig. 3); 
wherein the one or more annular crimping grooves are positioned along the nipple relative to the alignment feature (Fig. 16, 69 and 42 are positioned along the nipple relative to groove 39) such that when one or more selected from the group consisting of a crimping jaw (Fig. 16, 55 is a crimping jaw that crimps 50 as shown) and a cut end of the length of CSST (Fig. 16, cut end of 50 and in [0006] discloses the tubes are cut to a desired length) contacts the alignment feature (Fig. 16, 55 at 66 contacts the groove 39 such that the 69, 68, and 67 are radially aligned with the indicated crimping grooves), one or more of the corrugation valleys lies over each of the one or more annular grooves (Fig. 16, each valley lies over a corresponding groove as shown).  

    PNG
    media_image1.png
    428
    522
    media_image1.png
    Greyscale

In regard to claim 2, Crompton discloses the kit of claim 1, wherein the alignment feature is an alignment groove (Fig. 16, groove 39).  
In regard to claim 3, Crompton discloses the kit of claim 2, wherein the crimping jaw further comprises one or more bosses (Fig. 16, radial extension 66 is at least a boss of 55) positioned to engaged with the alignment groove (Fig. 16, 66 engages groove 39), thereby aligning one or more annular crimping points over the one or more corrugation valleys lying over the one or more annular grooves of the nipple of the fitting (Fig. 16, when 66 is aligned to 39, one or more crimping points defined at 69, 68, and 67 are aligned to the indicated valleys which lies over the indicated annular crimping grooves as shown).  
In regard to claim 4, Crompton discloses the kit of claim 1, wherein the fitting further comprises a gasket within the one or more annular crimping grooves (Fig. 16, one of o-rings 42 and in [0033] discloses 42 are o-rings).  
In regard to claim 5, Crompton discloses the kit of claim 4, wherein the gasket is an O-ring (In [0033] discloses 42 are o-rings).  
In regard to claim 6, Crompton discloses the kit of claim 1, wherein the fitting comprises two or more annular crimping grooves (Fig. 16, grooves at 69 and 42 are two or more crimping grooves), wherein: 
a first annular crimping groove does not comprise a gasket (Fig. 16, groove at 69 does not include a gasket); and -11- 37592401 1 10/14/2020Attorney Docket No. 053219-94050US1(00139) 
a second annular crimping groove comprises a gasket (Fig. 16, one of the grooves at 42 includes an o-ring 42).  
In regard to claim 7, Crompton discloses the kit of claim 6, wherein the gasket is an O-ring (In [0033] discloses 42 are o-rings).  
In regard to claim 11, Crompton discloses a kit (Figs. 15 and 16, all of the parts shown can be reasonably interpreted as a kit) comprising: 
a length of annular corrugated stainless-steel tubing (Fig. 16, tube 50 is corrugated as shown and in paragraphs [0001] and [0002] discloses the tubing can be stainless steel) comprising: 
a plurality of corrugation peaks (Fig. 16, 50 has corrugation peaks defined by the portions between ribs 67, 68, 69, and 66); and 
a plurality of corrugation valleys (Fig. 16, valleys defined by the grooves of 50 formed by ribs 67, 68, 69, and 66), the plurality of corrugation valleys defining an inner diameter (Fig. 16, the indicated valleys define an inner diameter of 50) and having a uniform longitudinal valley-to-valley distance (See image attached to claim 1 above, the valleys define at least one uniform distance between each valley in the longitudinal distance); 
a crimping jaw (Fig. 16, 55 is a crimping jaw that crimps 50 as shown) comprising: 
one or more annular crimping points (Fig. 16, crimping points at 69, 68, and 67); and 
one or more alignment bosses (Fig. 16, radial extension 66 can be reasonably interpreted as an alignment boss); and -12- 37592401 1 10/14/2020Attorney Docket No. 053219-94050US1(00139) 
a fitting (Fig. 15, fitting 12) comprising: 
a nipple (Fig. 16, the nipple of 12 connected to 50) having an outer diameter capable of insertion within the inner diameter of the length of CSST (Fig. 16 shows the nipple of 12 inserted into the inner diameter of 50); 
one or more annular crimping grooves along a radially-outer surface of the nipple (Fig. 16, grooves at 69 and 42); and 
one or more alignment grooves along a radially-outer surface of the fitting (Fig. 16, groove 39);
wherein the one or more annular grooves are positioned along the nipple relative to one or more alignment grooves (Fig. 16, 69 and 42 are positioned along the nipple relative to groove 39) and the one or more crimping points are positioned along the crimping jaw relative to one or more alignment bosses (Fig. 16, crimping points at 69, 68, and 67 are positioned along 55 relative to 66 in an axial direction) such that when the one or more alignment bosses are seated within the one or more alignment grooves: 
the one or more crimping points are seated within one or more of the corrugation valleys (Fig. 16, when 66 fits into 39, the crimping points at 69, 68, and 67 are seated within the indicated corrugation valleys); and 
the one or more crimping points and the corrugation valleys are radially over the one or more annular corrugation grooves (Fig. 16, the crimping points defined by the contact at 69, 68, and 67 are formed over the corrugation grooves at 69 and 42).  
In regard to claim 12, Crompton discloses the kit of claim 11, wherein the fitting comprises two or more annular crimping grooves (Fig. 16, grooves at 69 and 42 are two or more crimping grooves), wherein: 
a first annular crimping groove does not comprise a gasket (Fig. 16, groove at 69 does not include a gasket); and 
a second annular crimping groove comprises a gasket (Fig. 16, one of the grooves at 42 includes an o-ring 42).  
In regard to claim 16, Crompton discloses a method comprising: 
obtaining the kit comprising claim 11 (See above for claim 11 and the section above under Claim Amendment); 
advancing a cut end of the length of CSST over the nipple of the fitting (Fig. 16 shows a cut end of 50 fits over the indicated nipple of the fitting 12); 
placing the crimping jaw over the cut end of the length of CSST (Fig. 16 shows 55 is placed over the cut end length of 50) and the fitting such that: 
the one or more alignment bosses are seated within the one or more alignment grooves (Fig. 16 shows 66 fits in the groove at 39); 
the one or more crimping points are seated within one or more of the corrugation valleys (Fig. 16, when 66 fits into 39, the crimping points at 69, 68, and 67 are seated within the indicated corrugation valleys); and 
the one or more crimping points and the corrugation valleys are radially over the one or more annular corrugation grooves (Fig. 16, the crimping points defined by the contact at 69, 68, and 67 are formed over the corrugation grooves at 69 and 42); and 
applying force to the crimping jaws, thereby forming a gas-tight seal between the cut end of the CSST and the fitting (Fig. 16, in [0038] discloses applying pressure to 55 to form the connection shown similar to the applicant’s invention in order to provide a seal between the corrugated pipe to the fitting and in [0002] discloses the invention is for piping systems that include liquid or gas fluids).

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Crompton (US 2016/0138738 A1) in view of Duquette et al. (US 2010/0090459 A1 hereinafter “Duquette”).
In regard to claims 9-10 and 14-15, Crompton discloses the kit of claims 1 and 11, but does not expressly disclose further comprising: 
a cover comprising: 
a clip adapted and configured to engage with the alignment feature of the fitting;
a shroud coupled to the clip, the shroud adapted and configured to cover the cut end of the length of CSST at least to the one or more annular crimping grooves; and 
a rib extending from the shroud, the rib adapted and configured to sit within a corrugation valley of the cut end of the length of CSST.  
In the related field of stainless-steel corrugated tubing and fittings, Duquette teaches a cover (Fig. 1, sleeve 18) comprising: 
a clip (See image below, there is a clip of 18 that fits into a groove) engaged with an alignment feature of a fitting (See image below, indicated alignment feature is a groove of a fitting);
a shroud (See image below, indicated shroud) coupled to the clip (See image below, the shroud is coupled to the clip such that the two parts are integrally formed together), the shroud covers a cut end of the length of CSST at least to one or more annular grooves (See image below, the shroud covers a cut end length of the shown corrugated tubing and in paragraph [0008] discloses the corrugated tubing is made of stainless steel); and 
a rib extending from the shroud (See image below, there is at least one rib that extends from the shroud of the cover), the rib sits within a corrugation valley of the cut end of the length of CSST (See image below, at least one of the ribs is deformed to fit in a corrugation valley of the corrugated tubing as shown).  

    PNG
    media_image2.png
    739
    627
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art to have modified the fitting of Crompton to include a cover having a clip, a shroud, and a rib in order to have the advantage of a quick actuating seal without requiring excess torque in the field of CSST fittings as taught by Duquette in [0007]-[0008].
It is noted that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647. See MPEP § 2114. In this case, the recitations of “adapted and configured to” are functional recitations that only requires the structure capable of performing the intended use or function. As indicated above, Duquette teaches all the structure of claims 9 and 10 that performs the functional recitations.

Allowable Subject Matter
Claims 8 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Arguments
Applicant's arguments filed 10/04/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that the prior art Crompton does not disclose “wherein the one or more annular crimping grooves…the corrugation valleys lies over each of the one or more annular grooves” of claim 1 because Fig. 16 is a cross-sectional view after crimping of the hose element and Figs. 7, 8, and 14 discloses the end of the hose 50 includes an uncorrugated end, however, the only configuration relied upon in the previous Office Action filed on 08/17/2022 are Figs. 15-16 of Crompton that shows the end of tube 50 includes grooves from deformation by 55 that defines peaks and valleys at 69 and 42 and therefore, can be reasonably interpreted as “corrugated” since “corrugated” only requires alternating peaks and grooves absent any special definition defined in the specification. Further, at least one of the valleys at 42 in Fig. 16 of Crompton lie over at least one of the annular grooves at 42 which is structurally equivalent to the at least one valley at 106 in Fig. 3 of the applicant’s invention that lie over at least one groove at 212. Accordingly, Crompton discloses all the features of claim 1 as shown in Figs. 15-16 and the configuration shown in Figs. 7, 8, and 14 of Crompton having an uncorrugated end without grooves was not relied upon.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679